Per Curiam.
Ejectment below by Doe on the demise of Butterfield and others against John Beall. Recovery by the plaintiff of the land sued for.
Title was shown in the plaintiff’s lessors — Abel Butter-field, Caroline Butterfield, Richard Bush, and Adaline Bush. The defendant then gave in evidence, the power of attorney from said persons to Jonathan C. Wright, which is set out in the opinion in the case of Butterfield et al. v. Beall, at the present term of this Court (1). And, also, the deed of conveyance set out in the same opinion from said Wright, under said power, to the above-named Beall. The Court gave judgment for the plaintiff below in this case on the ground that said deed conveyed nothing to Beall. We have decided in the case above named that said deed did convey the legal title to Beall, and, as he was in possession, the judgment against him was erroneous.
The judgment is reversed, with costs. Cause remanded, &c.

 See the next preceding case.